office_of_chief_counsel internal_revenue_service memorandum third party communication none date of communication not applicable number release date cc ita b02 ------------- posts-147330-07 uilc date date to deborah c stanley associate area_counsel richmond small_business self-employed from donna m crisalli senior technician reviewer branch income_tax accounting subject applicability of revrul_67_438 to enlisted personnel this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue does revrul_67_438 1967_2_cb_82 apply to navy enlisted personnel as well as officers conclusion revrul_67_438 applies to navy enlisted personnel in the same manner as officers law and analysis sec_162 of the internal_revenue_code allows a deduction for ordinary and necessary business_expenses when traveling away from home revrul_67_438 holds that for purposes of sec_162 the home of a naval officer who is assigned to permanent duty aboard a ship that has regular eating and living facilities such as an aircraft carrier battleship cruiser destroyer submarine or supply ship is aboard the ship posts-147330-07 we conclude that the taxpayer’s status as an officer is not relevant to the legal analysis or holding of the revenue_ruling and that the ruling applies equally to navy enlisted personnel who are on permanent duty aboard a ship that has regular eating and living facilities a naval officer or enlisted member whose home for purposes of sec_162 is a naval vessel may deduct unreimbursed expenses for travel away from home that are properly substantiated and deductible under sec_162 we note however that a naval vessel in dry dock is not the home of its crew officer or enlisted for these purposes griffin v commissioner t c memo please call -------------------- at --------------------- if you have any further questions
